FILE COPY




                                   No. 07-13-00437-CV

In the Interest of A.A., a Child             §      From the 108th District Court
                                                      of Potter County
                                             §
                                             §      April 2, 2014

                                             §      Opinion by Chief Justice Quinn
                                             §
                                             §

                                     JUDGMENT


       Pursuant to the opinion of the Court dated April 2, 2014, it is ordered, adjudged

and decreed that the judgment of the trial court be affirmed.

       Inasmuch as this is an appeal in forma pauperis, no costs beyond those which

may have been paid are adjudged.

       It is further ordered that this decision be certified below for observance.

                                           oOo